Name: 84/608/EEC: Commission Decision of 12 November 1984 on the clearance of the accounts presented by Ireland in respect of expenditure incurred in the 1978 financial year on agricultural products supplied as food aid (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1984-12-12

 Avis juridique important|31984D060884/608/EEC: Commission Decision of 12 November 1984 on the clearance of the accounts presented by Ireland in respect of expenditure incurred in the 1978 financial year on agricultural products supplied as food aid (Only the English text is authentic) Official Journal L 325 , 12/12/1984 P. 0034 - 0035+++++( 1 ) OJ NO L 180 , 8 . 8 . 1972 , P . 1 . ( 2 ) OJ NO L 288 , 25 . 10 . 1974 , P . 1 . ( 3 ) OJ NO L 34 , 5 . 2 . 1977 , P . 21 . COMMISSION DECISION OF 12 NOVEMBER 1984 ON THE CLEARANCE OF THE ACCOUNTS PRESENTED BY IRELAND IN RESPECT OF EXPENDITURE INCURRED IN THE 1978 FINANCIAL YEAR ON AGRICULTURAL PRODUCTS SUPPLIED AS FOOD AID ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 84/608/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1703/72 OF 3 AUGUST 1972 AMENDING REGULATION ( EEC ) NO 2052/69 ON THE COMMUNITY FINANCING OF EXPENDITURE ARISING FROM THE IMPLEMENTATION OF THE FOOD AID CONVENTION OF 1967 , AND LAYING DOWN RULES FOR THE COMMUNITY FINANCING OF EXPENDITURE ARISING FROM THE IMPLEMENTATION OF THE FOOD AID CONVENTION OF 1971 ( 1 ) , AND IN PARTICULAR ARTICLE 9 ( 3 ) THEREOF , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 2681/74 OF 21 OCTOBER 1974 ON COMMUNITY FINANCING OF EXPENDITURE INCURRED IN RESPECT OF THE SUPPLY OF AGRICULTURAL PRODUCTS AS FOOD AID ( 2 ) , HAVING CONSULTED THE EAGGF COMMITTEE , WHEREAS IRELAND HAS SUPPLIED TO THE COMMISSION THE SUPPORTING STATEMENTS REQUIRED FOR THE CLEARANCE OF THE ACCOUNTS PURSUANT TO ARTICLE 7 OF COMMISSION REGULATION ( EEC ) NO 249/77 OF 2 FEBRUARY 1977 LAYING DOWN DETAILED RULES FOR THE IMPLEMENTATION OF REGULATION ( EEC ) NO 2681/74 ( 3 ) ; WHEREAS , UNDER ARTICLE 1 OF REGULATION ( EEC ) NO 249/77 , ONLY THE NET QUANTITIES TAKEN OVER BY THE CONSIGNEE OF THE AID AT THE PLACE OF DELIVERY PROVIDED FOR IN COMMUNITY REGULATIONS CAN BE FINANCED ; WHEREAS EXPENDITURE IS FINANCED ON THE BASIS OF THE PROVISIONS OF THE MOBILIZATION REGULATIONS FOR EACH OPERATION ACCORDING TO THE RELEVANT RULES ; WHEREAS VERIFICATION HAS SHOWN THAT PART OF THE EXPENDITURE DECLARED , TOTALLING POUND IRL 430,25 , DOES NOT SATISFY THIS REQUIREMENT AND MUST THEREFORE BE DISALLOWED ; WHEREAS THE MEMBER STATE HAS BEEN FULLY INFORMED OF THIS DEDUCTION AND HAS HAD AN OPPORTUNITY TO STATE ITS VIEWS THEREON , HAS ADOPTED THIS DECISION : ARTICLE 1 THE ACCOUNTS OF THE DEPARTMENTS AND AGENCIES EMPOWERED BY IRELAND TO PAY EXPENDITURE INCURRED IN 1978 ON AGRICULTURAL PRODUCTS SUPPLIED AS FOOD AID ARE HEREBY CLEARED AS INDICATED IN THE ANNEX HERETO . ARTICLE 2 THIS DECISION IS ADDRESSED TO IRELAND . DONE AT BRUSSELS , 12 NOVEMBER 1984 . FOR THE COMMISSION POUL DALSAGER MEMBER OF THE COMMISSION ANNEX CLEARANCE OF THE ACCOUNTS OF THE DEPARTMENTS AND AGENCIES IN IRELAND EMPOWERED TO PAY EXPENDITURE ARISING FROM FOOD-AID OPERATIONS IN MILK PRODUCTS 1 . FUNDS AVAILABLE AFTER CLEARANCE OF 1977 ACCOUNTS POUND IRL 58 593,40 2 . ADVANCE PAYMENTS AUTHORIZED FOR FOOD-AID OPERATIONS IN 1978 POUND IRL 3 858 000,00 3 . TOTAL AVAILABLE TO COVER 1978 EXPENDITURE POUND IRL 3 916 593,40 4 . EXPENDITURE EFFECTED IN RESPECT OF 1978 AND RECOGNIZED AS CHARGEABLE TO CHAPTER 92 : FOOD-AID EXPENDITURE FROM THE GENERAL BUDGET OF THE EUROPEAN COMMUNITIES POUND IRL 3 650 655,50 5 . FUNDS AVAILABLE AFTER CLEARANCE OF 1978 ACCOUNTS POUND IRL 265 937,90